6DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/31/2022 have been entered and carefully considered with respect to claims 1 and 17. Claims 1 and 17 are amended, and claims 2 - 16 and 18 - 22 remained canceled. Accordingly, claims 1 and 17 are pending in the present Application.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 and 17 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 8:
	Applicant submits that claim 1 is patentable because the cited references fail to disclose or suggest each and every element of the claim such as: "when the intra prediction mode indicated by the intra prediction mode information is one of a planar mode and an intra prediction mode with a diagonal prediction direction, filtering the plurality of reference samples", "when the plurality of reference samples are filtered, determining a first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set", "determining the first interpolation filter set, among a plurality of interpolation filter sets including the first interpolation filter set and the second interpolation filter set, based on the interpolation filter information", and "obtaining prediction samples of the current transform block by performing an interpolation on the filtered plurality of reference samples using a plurality of interpolation filter coefficients in the first interpolation filter set," as claimed. 
 	Applicant submits that Yoo is related to a filtering of reference sample and Minoo and Panchal are related to an interpolation of reference sample. Therefore, the cited references are different in detailed technology. 
 	Accordingly, Applicant fully submits that claim 1 is patentable as each and every element of the claim is not disclosed or suggested by the cited references. 
Regarding independent claim 17, Applicant submits that claim 17 is patentable for at least similar reasons as those provided above with reference to claim 1. 
 	In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited.
 Response to Applicant’s arguments
 	Examiner does not ascribe to Applicant’s line of reasoning for the following reasons:
 	Amended Claim 1 as amended, is rejected on the grounds presented in the following 103 rejection, based on the combination of Yoo et al. (US 20200137404 A1), hereinafter “Yoo,” in view of Panchal et al. (US 2012/0147967 A1), hereinafter “Panchal,” and in view of Minoo et al. (US 20130051463 A1), hereinafter “Minoo.”  
  	Yoo is not specific about: when the plurality of reference samples are filtered, determining a first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set; determining an-the first interpolation filter set, among a plurality of interpolation filter sets including a-the first interpolation filter set and a-the second interpolation filter set, based on the interpolation filter information; and 2obtaining prediction samples of the current transform block by performing an interpolation on the filtered plurality of reference samples using a plurality of interpolation filter coefficients in the first interpolation filter set.
Nonetheless, Panchal teaches the following limitations as signaled above:
when the plurality of reference samples are filtered, determining a first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set; (See Panchal, Par. 0061: and , Pars. 0142 and 0156: filter related information including indication of filter support such as transform block size and prediction mode information (Pars. 0036, 0037 and 0055); - Par. 0061: applying first/second interpolation filters to set of values; Par. 0062: fixed interpolation filter (e.g., selected from a set of interpolation filters), or an adaptive interpolation filter)
Moreover, Minoo teaches: determining an interpolation filter set to be used in prediction of the current block, (See Minoo, Abstract, Pars. 0015, 0039 and 0133 – 0135; See further Minoo, Par. 0052:  Filter determiner 108See also disclosure in claim 11 of Minoo)  
Yoo teaches further: obtaining 
	The rejection on Claim 17 is also maintained on the basis of the same rationale applied to Claim 1, since the limitations of Claim 17 are similar to those of Claim 1 . 	
Consequently, Applicant’s request for Allowance of all pending claims is denied, and the rejection of the pending claims is maintained under the grounds of rejection described as follows.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20200137404 A1), hereinafter “Yoo,” in view of Panchal et al. (US 2012/0147967 A1), hereinafter “Panchal,” and in view of Minoo et al. (US 20130051463 A1), hereinafter “Minoo.”  

	In regard to claim 1, Yoo discloses: a video decoding method (See Yoo, Par. 0013: video decoding method) comprising: 
obtaining, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current coding block including a current transform block; (See Yoo, Par. 0013: an aspect of the present invention is a video decoding method which includes obtaining an intra prediction mode of a current block; See also disclosure in Claim 1 of Yoo)
determining a plurality of reference samples for intra prediction on the current transform block; (Yoo teaches determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the intra prediction mode of the current block in Yoo, Abstract: obtaining a reference sample using a neighboring sample of the current block; Pars. 0013, and 0139, 0140, 0173; determining whether to filter the reference samples in Yoo, Pars. 0143 and 0144; determining whether to filter the reference samples; - See Yoo, Par. 0143); whether to filter the reference sample can be determined on the basis of the size of a current processing block (See Yoo, Par. 0144); a reference sample filtering method can be determined by a filtering flag transferred from the encoder (See Yoo, Pars. 0143 and 0144 - filtering the reference samples, according to a reference sample interpolation filter, (See Yoo, Par. 0144) and wherein the determining of the prediction value of the current sample comprises determining the prediction value of the current sample, according to the filtered reference samples).
Yoo teaches also the condition: when the intra prediction mode indicated by the intra prediction mode information is one of a planar mode and an intra prediction mode with a diagonal prediction direction, filtering the plurality of reference samples (See Yoo, Pars. 0135 – 0137: intra planar prediction mode; intra-angular (i.e., diagonal mode; - teaching of the feature: when the intra prediction mode indicated by the intra prediction mode information is one of a planar mode and an intra prediction mode in a diagonal direction, the plurality of reference samples (is) are filtered)
Yoo is not specific about: when the plurality of reference samples are filtered, determininga first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set; determining an-the first interpolation filter set, among a plurality of interpolation filter sets including a-the first interpolation filter set and a-the second interpolation filter set, based on the interpolation filter and 2obtaining prediction samples of the current transform block by performing an interpolation on the filtered plurality of reference samples using a plurality of interpolation filter coefficients in the first interpolation filter set- 
However, Panchal teaches the following limitations as signaled above:
when the plurality of reference samples are filtered, determininga first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set; (See Panchal, Par. 0061: applying first/second interpolation filters to set of values; Par. 0062: fixed interpolation filter (e.g., selected from a set of interpolation filters), or an adaptive interpolation filter; See also disclosure in claims 2 and 23 of Panchal): teaching of: determining an interpolation filter set, among a plurality of interpolation filter sets including a first interpolation filter set and a second interpolation filter set, based on the filter related information, wherein the first interpolation filter set is determined when the filter related information has a first value and the second interpolation filter set is determined when the filter related information has a second value; - See further Panchal, Pars. 0142 and 0156: filter related information including indication of filter support such as transform block size and prediction mode information (Pars. 0036, 0037 and 0055); - Par. 0061: applying first/second interpolation filters to set of values; Par. 0062: fixed interpolation filter (e.g., selected from a set of interpolation filters), or an adaptive interpolation filter)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yoo and Panchal before him/her, to combine the teachings of those references, in order to implement a video decoding method with the advantageous effects of improving prediction performance because a prediction performance can be further improved by performing determination of filtering by a selected interpolation filter.
Moreover, Minoo teaches: determining an interpolation filter set to be used in prediction of the current block, (See Minoo, Abstract, Pars. 0015, 0039 and 0133 – 0135:  method for encoding or decoding video content is provided to determine a plurality of sets of interpolation filters for use in interpolating sub-pel pixel values for a temporal prediction process of video content; See also disclosures in claims 1, 3 and 16; See further Minoo, Par. 0052:  Filter determiner 108 uses characteristics associated with the encoding or decoding process, i.e., characteristics which may include a size of the PU, …, a number of reference blocks for prediction, and other information to improve the efficiency of sub-pixel motion compensation; See also disclosure in claim 11 of Minoo)  
Yoo teaches further: obtaining (See Yoo, Par. 0232: current block parameter is used in a process of determining whether to perform filtering and/or a filter type; See also Pars. 0013, 0026; See again Yoo, Par. 0232 along with Abstract: generating a prediction block using the reference sample or the filtered reference sample on the basis of the prediction mode; See also Minoo in regard to information on interpolation filter coefficients at Par. 0047 – 0049, 0066 and 0137; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Yoo, Panchal, and Minoo, before him/her, to combine the teachings of those references, in order to implement a video decoding method with the advantageous effects of improving prediction performance because a prediction performance can be further improved by performing determination of filtering by a selected interpolation filter. The motivation to combine Minoo with Yoo is to be able to determine an interpolation filter set to be used in prediction of the current block, based on size of current block and intra prediction mode information.(See Minoo, , Abstract and Par. 0034; Par. 0052 and Par. 0069)

	In regard to claims 2 – 16, and 18 – 22, the claims are canceled and no longer considered.  
  
	In regard to claim 17, the combination of Yoo, Minoo and Panchal discloses: a video decoding apparatus comprising: a memory storing an instruction for performing video decoding; and a processor configured to execute the instruction, wherein the processor is further configured to, according to the instruction, obtain, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current coding block including a current transform block, determine a plurality of reference samples for intra prediction on the current transform block, when the intra prediction mode indicated by the intra prediction mode information is one of a planar mode and an intra prediction mode with a diagonal prediction direction, filter the plurality of reference samples; when the plurality of reference samples are filtered, determine a first value among a plurality of values including the first value and a second value as interpolation filter information, wherein the first value indicates a first interpolation filter set and the second value indicates a second interpolation filter set first interpolation filter set, among a plurality of interpolation filter sets including a-the first interpolation filter set and a-the second interpolation filter set, based on the interpolation filter and obtain prediction samples of the current transform block by performing an interpolation on the filtered plurality of reference samples using a plurality of interpolation filter coefficients in the first interpolation filter set; (Claim 17, which pertains to a video decoding device, has substantially the same technical features as claimed 1. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 17)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Morioka (US 20120093227 A1) teaches DATA COMPRESSION METHOD AND DATA COMPRESSION DEVICE.
				Lim et al. (US 20190268594 A1) teaches METHOD AND DEVICE FOR FILTERING.
				Lee et al. (US 20210021818 A1) teaches IMAGE ENCODING/DECODING METHOD AND APPARATUS USING SAMPLE FILTERING.
				Lim et al. (US 20200413069 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORED WITH BITSTREAM.
	

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487